 

TRICCAR, Inc. 8-K [triccar-8k_022820.htm]

 

EXHIBIT 10.4

 



  8317 Broad Peak Drive    Las Vegas, NV 89131 

 





May 8, 2017 

James Kellahin, Chairman 

TRICCAR Holdings, Inc. 

848 N. Rainbow Blvd., #3254
Las Vegas, NV 89107

 

Dear Jim:

 

I am most appreciative of the Board’s desire to award me 5,000,000 stock options
as part of a future Employee Stock Ownership Program for the employees of
TRICCAR Holdings, Inc. Being the founder of the company and shepherding its
development to date, I am humbled the Board thinks so highly of my leadership
that the option to own a greater percentage of the company was thought to be
beneficial in retaining and rewarding my services.

 

Having thought about this grant, I respectfully decline the grant. Instead, I
wish for the Board to earmark the 5,000,000 options for issuance to employees
who take part in a yet to be formed ESOP. I also request that upon the
acquisition of the packaging division, the board earmark up to 500,000 of the
5,000,000 shares to the employees and future general manager of the division
provided the grants are in line with grants given to other employees at similar
positions.

 

If the Board agrees with this, please sign below and return a copy for my files.

 

Sincerely, 

(GRAPHIC) [triccar003.jpg] 

William M. Townsend

 

Approved and Accepted this 11 of MAY, 2020,

 

(GRAPHIC) [triccar004.jpg]

 

James Kellahin

 

Chairman

 

 

57

 